Michigan Territory towit—in the supreme court of said territory OF THE TERM OF SEPTEMBER ONE THOUSAND EIGHT HUNDRED AND SIXTEEN
John McDonell, by Sol Sibley his Attorney, complains of Reginald James, in custody &c of a plea of Trespass on the case &c
For that whereas the said John McDonell now is a good, true, honest, just and faithful citizen of the United States of America and of This Territory, and as such hath always conducted himself, until the comitting of the several grievances by the said Reginald James, as herin after mentioned, was always reputed esteemed and accepted by and amongst his neighbors and other good and worthy citizens of the United States, to whom he was anywise known, to be a man of good fame credit and reputation, Towit at Detroit aforesd in the Territory aforesd And whereas the said John McDon-ell, hath not been guilty, or until the time of committing the several grievances by the said Reginald James, as herin after expressed, been suspected *534to have been guilty of Homicide, Murder or any other such crime, by means of which said premises, he the said John McDonell, before the committing of said several grievances by the said Reginald James as herin after mentioned, had deservedly obtained the good opinion and credit of all his neighbors and other good and worthy Citizens of the said United States, to whom he was in any wise known, Towit at Detroit aforesd and the Territory aforesd Yet the said Reginald James, well knowing the premises, but greatly envying the happy state and condition of the said John McDonell and contriving and maliciously intending, wickedly to injure the said John McDonell in his said good name fame, and credit, and to bring him into public Scandal, infamy and disgrace with & amongst all his neighbors, and other good and worthy citizens of the said United States, and to cause it to be suspected and believed by those neighbors and citizens that he the said John McDonell had been and was guilty of homicide and Murder, and to subject him to the pains and penalties of the Laws of the United States and this Territory, made and provided against, and inflicted on persons thereof guilty thereof and to vex, harass, oppress, impoverish, and wholly ruin him the said John McDonell, Heretofore Towit on the Twentieth day of June One thousand Eight hundred and Fifteen, Towit at Detroit in the Territory of Michigan, falsely, wickedly and maliciously did compose and publish, and cause and procure to be published of and concerning the said John McDonell, a certain false Scandalous, malicious and defamatory libel, containing amongst other things, the false, scandalous, malicious, defamatory and libellous matter following of and concerning the said John McDonell as aforesaid that is to say, “I” (meaning the said Reginald James) “am surprised that such a respectable man as Col. Anderson” (meaning John Anderson) “who ought not to to be put on a footing with McDonell” (meaning meaning the said John McDonell) “who,” (still meaning the said John) “has been guilty of various crimes, not excepting that of Murder” meaning that the said John was a murderer and had committed the crime of murder
And the said John McDonell further saith that the said Reginald James, further contriving and intending as aforesaid, heretofore towit, on the said Twentieth day of June One thousand Eight hundred and fifteen aforesaid, at Detroit aforesd in the Territory aforesd falsely, maliciously and wickedly did publish and cause and procure to be published, a certain other false, scandalous, malicious and defamatory libel of and concerning the said John, containing amongst other things the false, scandalous, malicious, defamatory and libellous matter following, of and concerning the said John, that is to say “I” (meaning the said Reginald James) “am surprised that such a respectable man as Mr Anderson” (Meaning Col. Jn° Anderson of the Territory of Michigan) “who” (meaning the sd John Anderson) “ought not to be put on a footing with McDonell” (meaning the said John McDonell) *535“who” (meaning the said John McDonell) “has been guilty of many crimes, not excepting Murder, (meaning that the said John was a murderer and guilty of the heinous & wicked crime of murder.
And the said John McDonell further saith, that the said Reginald James, further wickedly and maliciously contriving & intending as aforesaid, afterward, towit on the same Twentieth day of June, one thousand eight hundred and Fifteen, towit at Detroit aforesd in the Territory aforesd falsely wickedly and maliciously, did compose and publish and cause and procure to be published of and concerning the said John McDonell aforesaid, a certain false, scandalous, malicious and defamatory libel, containing amongst other things, the false, scandalous, malicious, defamatory and libellous matter following of and concerning the said John McDonell, that is to say, “That Col0 Anderson” (meaning Col John Anderson of the Territory of Michigan) could not be placed upon the same footing with McDonell” (meaning the said John McDonell) “who” (meaning the said John McDonell) “had been guilty of various crimes not excepting murder” (meaning that the said John McDonell was a murderer and that he the said John had committed the crime of murder.
And the said John McDonell further saith that the said Reginald James, further contriving and intending, wickedly and maliciously to injure the said John as aforesaid, afterward, Towit on the same Twentieth day of June, in the year One thousand eight hundred and fifteen, aforesd Towit at Detroit aforesd in the Territory aforesd falsely, wickedly, and maliciously, did compose and publish and cause and procure to be published of and concerning the said John McDonell a certain other false, scandalous malicious and defafatory libel, containing amongst other things, the false, scandalous, malicious defamatory and libellous matter following of and concerning the said John McDonell that is to say, “Colonel Anderson” (meaning John Anderson) “could not be placed on the same footing, with McDonell (meaning the said John McDonell) “who” (still meaning the Plaintiff) “had been guilty of many crimes, not excepting that of murder” — (meaning that the Plaintiff was guilty of the crime of murder, and that he the said John McDonell had feloniously comitted the crime of murder
By reason of which said premises the said John hath been greatly injured &c and hath sustained Two thousand dollars damages, wherefore the said John McDonell brings suit, &c
Sol Sibley Atty
Michigan Territory, towit:
John McDonell puts in his place and stead Sol Sibley his Atty against Reginald James, to prosecute in a plea of the case &c
*536And The Said Reginald James by his attorney Charles Larned comes and defends the wrong and injury when &c and says that his is not guilty in manner and form as the plaintiff hath thereupon declared against him and of this he puts himself on the country. Reginald James by
C. Larned Atty for Def1
the Pltf likewise
Sol Sibley for Pltf

[In the handwriting of Solomon Sibley]


[In the handwriting of Charles Larned]